974 So. 2d 585 (2008)
Max TALBOT and Ellen Talbot, Appellant,
v.
COUNTRYWIDE HOME LOANS, INC., a corporation, Appellee.
No. 2D07-1437.
District Court of Appeal of Florida, Second District.
February 20, 2008.
Jeffrey M. Liggio of Liggio, Benrubi & Williams, P.A., West Palm Beach, and Philip M. Burlington of Burlington & Rockenbach, P.A., West Palm Beach, co-counsel for Appellants.
Katherine E. Giddings of Akerman Senterfitt, Tallahassee, and William P. Heller of Akerman Senterfitt, Fort Lauderdale, counsel for Appellee.
PER CURIAM.
Affirmed.
*586 FULMER and WALLACE, JJ., Concur.
LAROSE, J., Concurs with opinion.
LAROSE, Judge, Concurring.
Mr. and Mrs. Talbot sued Countrywide, alleging that Countrywide improperly exacted a prepayment penalty upon accelerating payments due on a note and mortgage. After Hurricane Jeanne destroyed their home, the Talbots directed Countrywide to use their insurance proceeds to pay off the note and mortgage. Although Countrywide assessed a prepayment penalty under the note, the record before the trial court reflected clearly that Countrywide did not accelerate payment under the mortgage terms. On this basis, the trial court correctly entered a final summary judgment in favor of Countrywide and against the Talbots.